     Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 1 of 8 - Page ID#: 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                AT LONDON


SHARON CLARK                                  )
                                              )
        Plaintiff,                            ) CASE NO: _______________________
                                              )
v.                                            ) ELECTRONICALLY FILED
                                              )
LOWE’S COMPANIES, INC.                         )
                                              )
        Defendant.                             )

                              NOTICE OF REMOVAL

        Defendant, Lowe’s Home Centers, LLC, (incorrectly identified in Plaintiff’s

Complaint as “Lowe’s Companies, Inc.”) (“Lowes”), by counsel, hereby removes this

action from Perry County, Kentucky, Circuit Court to the United States District

Court for the Eastern District of Kentucky pursuant to §§ 1332, 1441, and 1446 of

Title 28 of the United States Code.

        1.     Plaintiff commenced this action on or about April 1, 2019 by filing her

complaint in the Perry Circuit Court, Civil Action No. 19-CI-00124.        Defendant

Lowe’s was served with the complaint on April 4, 2019, a true and correct copy of

which is attached as Exhibit A.

        2.     The complaint alleges that on or about August 20, 2018, Sharon Clark

was injured when she fell over a low barrier at a Lowe’s store. (See, Complaint,

attached as Exhibit A, at ¶6-7).
  Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 2 of 8 - Page ID#: 2




                           TIMELINESS OF REMOVAL

      3.     Pursuant to 28 U.S.C. § 1446(b)(3), “if the case stated by the initial

pleading is not removable, a notice of removal may be filed within 30 days after

receipt by the defendant, through service or otherwise, of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that

the case is one which is or has become removable.”

      4.     Pursuant to 28 U.S.C. § 1446(c), “[a] case may not be removed under

subsection (b)(3) on the basis of jurisdiction conferred by section 1332 more than 1

year after commencement of the action….”

      5.     This notice of removal is timely because less than thirty days have

elapsed since receipt by Defendant Lowe’s of Plaintiff’s Complaint, which

unequivocally stated that the damages in this action were “in excess of the

jurisdictional limits of the United States District Court” and accordingly, was the

paper from which it could first be ascertained that the case is one which has become

removable. (See, Plaintiff’s Complaint, at paragraph 29).    Further, the notice of

removal is timely because it is being filed less than one year after commencement of

the action on April 1, 2019.

                                     VENUE

      6.     Venue for this removal action is proper pursuant to 28 U.S.C. § 1441

and Local Rules 3.1(a)(3)(A) and 3.2(b) of the Joint Local Rules of Civil Practice

because the Eastern District of Kentucky is the United States District Court for the




                                         2
   Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 3 of 8 - Page ID#: 3




district and division embracing the place wherein the state court action was

pending.

                            DIVERSITY OF CITIZENSHIP

          7.    This is a civil action in which there is complete diversity of citizenship

between plaintiff and defendant. This court has subject matter jurisdiction over

this action pursuant to 28 U.S.C. § 1441 because it could have been filed in this

Court under 28 U.S.C. § 1332.

          8.    Sharon Clark was or is a citizen of the Commonwealth of Kentucky.

(See, Complaint, Exhibit A, at ¶1).

          9.    Lowe’s Home Centers, LLC, (incorrectly named as Lowe’s Companies

Inc.) is and was at the time of the filing of the complaint a foreign limited liability

company whose sole member is Lowe’s Companies, Inc. (a corporation that was

incorporated in North Carolina with a principal place of business in North

Carolina).      Regardless of Plaintiff’s mistake in naming the correct Defendant,

Plaintiff has acknowledged that Lowe’s is a North Carolina company. Accordingly,

Lowe’s Home Centers, LLC is not a citizen of Kentucky. (See, Complaint, Exhibit A,

at ¶2).

          10.   Defendant Teresa Johnson (“Ms. Johnson”) is not a proper party to this

lawsuit, and she was fraudulently joined in an attempt to defeat diversity

jurisdiction. Plaintiff’s cause of action against Ms. Johnson alleges no independent

acts of negligence by her, but instead attempts to define a duty of store managers to

“maintain the premises and surrounding area…in a reasonably safe condition for



                                             3
  Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 4 of 8 - Page ID#: 4




invitees” and “supervise and manage other Lowe’s agents, servants, employees or

representatives” (Id. at ¶20). Plaintiff’s cause of action against Ms. Johnson, while

difficult to parse, appears to allege negligence in the breach of this alleged duty to

supervise the entirety of the store for dangerous conditions (Id. at ¶21). Defendants

are not aware of such a “store manager’s duty” under Kentucky law.

      11.    Later in her complaint, Plaintiff appears to allege facts that are closer

to a traditional negligent supervision/hiring claim under Kentucky law. However,

these claims must also fail, as Plaintiff has not alleged sufficient facts to support a

negligent supervision or hiring claim.

      12.    In order to state a claim for negligent hiring and retention under

Kentucky law, the Plaintiff must allege “(1) the employer knew or reasonably

should have known that an employee was unfit for the job for which he was

employed, and (2) the employee’s placement or retention at that job created an

unreasonable risk of harm to the plaintiff.” Ten Broek Dupont, Inc. v. Brooks, 283

S.W. 3d 705, 733 (Ky. 2009). Furthermore, it has been noted that in Kentucky the

tort of negligent hiring “has only been applied in cases in which a third party sues

an employer whose employee committed a tort.” Harris v. Burger King Corporation,

993 F. Supp. 2d 677, 692 (W.D. Ky. 2014). Any “employee” (which was never named

in Plaintiff’s Complaint) would not be an employee of Ms. Johnson but would rather

be an employee of Lowe’s.

      13.    Plaintiff’s complaint has named no single employee that it believes in

fact committed a tort, or was negligently retained or supervised by Defendant Ms.



                                          4
   Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 5 of 8 - Page ID#: 5




Johnson. Plaintiff failed to assert a claim for negligent hiring, supervision or

retention because it failed to allege that a specific employee committed a tort and

was negligently supervised, hired or retained by Ms. Johnson. Even if plaintiff had

alleged all of those elements, the “employer” is Lowe’s – not Ms. Johnson.

      14.     If a non-diverse party is fraudulently joined, and there would be

complete diversity without the fraudulently joined party, then removal to federal

court is appropriate. Saginaw Housing Commission v. Bannum, Inc., 576 F.3d 620,

624 (6th Cir. 2009), citing Coyne v. American Tobacco Co., 183 F.3d 488, 493 (6th

Cir. 1999).

      15.     According to the Sixth Circuit, “[f]raudulent joinder occurs when the

non-removing party joins a party against whom there is no colorable cause of

action.” Id., citing Jerome-Duncan, Inc. v. Auto-By-Tel, LLC, 176 F.3d 904, 907 (6th

Cir. 1999). The non-moving party’s motive is immaterial. Jerome-Duncan, 176 F.3d

at 907.

      16.     The Court may conclude that a non-diverse party was fraudulently

joined if “there can be no recovery under the law of the state on the cause alleged or

on the facts in view of the law.” Alexander v. Electronic Data Systems Corp., 13

F.3d 940, 949 (6th Cir. 1994), citing Bobby Jones Garden Apartments, Inc. v.

Suleski, 391 F.2d 172, 176 (5th Cir. 1968).      In other words, the Court should

conclude that the non-diverse party was fraudulently joined if the removing party

establishes that the plaintiff has “no colorable cause of action” against the non-

diverse defendant.    Saginaw, 576 F.3d at 624.      In fact, if the removing party



                                          5
   Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 6 of 8 - Page ID#: 6




presents sufficient evidence that plaintiff did not establish a cause of action against

the non-diverse defendant under state law, then it may be concluded that the party

was fraudulently joined. Coyne, 183 F.3d at 493, citing Alexander, 13 F.3d at 949.

      17.    Plaintiff’s complaint does not establish a colorable claim against

Teresa Johnson, nor is plaintiff capable of establishing a colorable claim against Ms.

Johnson.

      18.    There are no allegations in plaintiff’s complaint relating to any alleged

individual acts or omissions by Teresa Johnson.

      19.    Accordingly, Teresa Johnson was fraudulently joined and should not be

considered when determining whether there is complete diversity.

                          AMOUNT IN CONTROVERSY

      20.    In Plaintiff’s Complaint, Plaintiff unambiguously stated that the

damages in this action were “in excess of the jurisdictional limits of the United

States District Court” (See, Plaintiff’s Complaint at ¶29).

      21.    Given the alleged nature and extent of Plaintiff’s injuries and

Plaintiff’s explicit claims in the Complaint, the preponderance of available evidence

indicates that the alleged     damages in this case exceed $75,000 exclusive of

interests and costs, thereby satisfying the amount in controversy requirement for

diversity jurisdiction under 28 U.S.C. § 1332(a).

                                OTHER MATTERS

      22.    Pursuant to 28 U.S.C. § 1446(a), all other pleadings, process, and

orders served on and by the removing defendant in the state action are attached to



                                           6
   Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 7 of 8 - Page ID#: 7




this notice of removal as Exhibit B.

       23.    In compliance with 28 U.S.C. § 1446(d), notice of filing this notice of

removal is being filed with the Circuit Court for Perry County, Kentucky.

       24.    Defendant Lowe’s is serving all other parties with written notice of the

removal of this action.

       25.    This case is being removed subject to and without waiver of any

challenges that Defendant Lowe’s may have as to any claims or defenses that may

be available to it.

                                        Respectfully submitted,

                                        STEPTOE & JOHNSON PLLC

                                        /s/ Laura L. Mays          _______
                                        Laura L. Mays
                                        2525 Harrodsburg Road, Suite 300
                                        Lexington, Kentucky 40504
                                        859.219.8216 (t)
                                        859.255.6903 (f)
                                        laura.mays@steptoe-johnson.com

                                        -and-

                                        Nathaniel R. Kissel
                                        Gene Smallwood, Jr.
                                        127 Main Street, Suite C
                                        Whitesburg, Kentucky 41858
                                        606.633.4469 (t)
                                        606.633.4460 (f)
                                        nate.kissel@steptoe-johnson.com
                                        gene.smallwood@steptoe-johnson.com

                                        COUNSEL FOR DEFENDANT LOWE’S




                                          7
  Case: 6:19-cv-00114-REW Doc #: 1 Filed: 05/03/19 Page: 8 of 8 - Page ID#: 8




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd of May, 2018, a copy of the foregoing Notice of
Removal was filed electronically with the Court. Notice of this filing will be sent to
the following parties by operation of the Court’s electronic filing system and U.S.
Mail, postage prepaid. Parties may access this filing through the Court’s system:

William R. Johnson, Esq.
Brittney N. Schaeffer, Esq.
JOHNSON LAW FIRM, P.S.C.
P.O. Box 1517
Pikeville, Kentucky 41501
Counsel for Plaintiff


                                        /s/ Laura L. Mays ______________
                                        COUNSEL FOR DEFENDANT LOWE’S




                                          8
